Citation Nr: 0939799	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg injury.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in July 2009 when 
the Board reopened the Veteran's claim of entitlement to 
service connection for a right leg injury and remanded the 
merits of such claim for further development.  The Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

In connection with this appeal, the Veteran, his spouse, and 
his son testified at a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO in May 2009; a 
transcript of that hearing is associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that a right leg 
injury was not incurred during service, arthritis was 
manifested within one year of discharge, or that a right leg 
injury is causally or etiologically related to any disease, 
injury, or incident in service.



CONCLUSION OF LAW

A right leg injury was not incurred in or aggravated by the 
Veteran's active duty military service, nor may arthritis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a September 2007 letter, sent prior to 
the initial unfavorable AOJ decision issued in October 2007, 
and an April 2008 letter advised the Veteran of the evidence 
and information necessary to substantiate his claim of 
entitlement to service connection for a right leg injury as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  Additionally, such letters 
informed the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

While the April 2008 letter was issued after the initial 
October 2007 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the April 2008 VCAA letter was issued, 
the Veteran's claim was readjudicated in the August 2008 and 
September 2009 supplemental statements of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as post-service VA and private 
treatment records have been obtained and considered.  Neither 
the Veteran nor his representative have identified any 
additional, outstanding records necessary to decide his 
pending appeal.  Additionally, as directed by the Board's 
July 2009 remand orders, he has been provided with a VA 
examination in August 2009 in order to adjudicate his service 
connection claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his July 2009 Board hearing and in documents of record, 
the Veteran contends that service connection is warranted for 
a right leg injury.  He reports that he was hospitalized for 
treatment of a right leg disorder after being injured during 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of a right leg disorder.  
His January 1947 separation examination shows that, with 
respect to whether he had any significant disease, wounds, or 
injuries, the only item noted was usual childhood diseases.  
Additionally, in response to a question regarding whether, at 
the present time, did the Veteran have any wound, injury, or 
disease which is disabling, he responded in the negative.  
Upon physical examination, he had no defects of the 
musculoskeletal system or the feet.  The Veteran's DD 214 
indicates that he had sustained no wounds in combat.  The DD 
214 is also negative for any indication that the Veteran 
received a Purple Heart or any award denoting combat service.  

Post-service records reflect treatment for bilateral knee 
degenerative joint disease at the Rothman Institute.  A June 
2007 statement from a physician's assistant, Robert Raspa, 
PA-C, reflects an impression of bilateral knee degenerative 
joint disease and old trauma of the right calf from a grenade 
injury during the great World War.  Additionally, an August 
2008 VA treatment reflects that the Veteran reported being 
injured when a hand grenade hit his leg in 1944.

At an August 2009 VA examination, the Veteran was diagnosed 
with mildly active right knee strain with a range of motion 
abnormality.  With respect to the Veteran's right ankle, the 
examiner noted that, despite his subjective complaints, 
examination was normal and there was no evidence to support a 
diagnosis.  Upon review of the claims file, the Veteran's 
history, and a physical examination, the examiner opined that 
his right knee disorder was not caused by or a result of his 
military service.  The examiner specifically noted that there 
was no evidence of any documentation of an ongoing right knee 
disorder during military service.  Additionally, the examiner 
observed that the Veteran worked in construction for 
approximately 22 years on full duty without restriction and 
no had difficulty in performing his job with respect to a 
right knee disorder. 

Regarding the Veteran's right ankle, the Board notes that the 
evidence of record fails to reflect a current disability.  In 
the absence of competent medical evidence of a present 
disability, there is no basis upon which to establish service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, the Board has considered whether service 
connection is warranted for right knee degenerative joint 
disease on a presumptive basis.  However, the record fails to 
show that the Veteran manifested arthritis to a degree of 10 
percent within the one year following his service discharge 
in January 1947.  As such, presumptive service connection is 
not warranted for arthritis of the right knee.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to whether the Veteran's claimed right leg 
disorder is related to his military service, the Board 
observes that there are conflicting opinions of record.  The 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board finds that the June 2007 opinion offered by P.A. 
Raspa to be unpersuasive and thus is accorded no probative 
value.  Specifically, the Board determines that the Veteran's 
report of in-service injury to his right leg to be not 
credible and, therefore, any medical opinion based on such 
history is not persuasive and, thus, of no probative value.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  Id. at 179.  In Kowalski, the Court declared, 
however, that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the Veteran, and instead must evaluate 
the credibility and weight of the history upon which the 
opinion is predicated.  Id.  Additionally, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the Veteran.  Id. at 432-33.  In Coburn, the 
Court held that the Board erred in failing to assess the 
Veteran's credibility in reporting the statements to the 
medical examiner.  Id. at 433.  

In this regard, the Board notes that the Veteran has claimed 
that he had injured his right lower leg in a fire in 1946 in 
Zushi, Japan, and/or sustained an injury to the right leg due 
to a hand grenade explosion in Saipan, Japan, in 1944 or 
1945.  In support of such contentions, the Veteran's spouse 
testified that the Veteran had problems with his right leg 
since such time.  Additionally, the Veteran's son stated that 
he recalled the Veteran telling him about being injured in 
service.  

However, the Veteran's service treatment records are silent 
for any injury to his right leg from either a fire or a 
grenade.  They reflect hospitalization for suspected kidney 
disease and a back injury; however are negative for any 
complaints, treatment, or diagnoses referable to his right 
leg.  Moreover, upon his separation examination, the Veteran 
denied any wound, injury, or disease other than the usual 
childhood diseases and, upon examination, there were no noted 
defects with respect to his musculoskeletal system and feet.  
While the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
Veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible, the Board 
finds that the fact that the Veteran's service treatment 
records are negative for an injury to the right leg to be 
persuasive evidence against his claim.  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (2006). 

The Board also observes that the Veteran first filed a claim 
for VA compensation benefits in June 1947 in which he 
reported having a stomach disorder and a back disorder, but 
did not mention a disorder of the right leg.  In fact, he did 
not file a claim for service connection for a right leg 
injury until September 1985, almost 40 years after he was 
discharged from active duty, and there is no medical evidence 
of a right leg disorder until June 2007, over 60 years after 
his military discharge.  Precedential case law reflects that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Moreover, the Board finds the Veteran's conflicting reports 
of how his in-service right leg injury occurred to be 
evidence against his credibility.  Specifically, in September 
1985, he indicated that such injury occurred as a result of 
fire in 1946 in Zushi, Japan; however, in June 2007, he 
reported that he sustained an injury to the right leg due to 
a hand grenade explosion in Saipan, Japan, in 1944 or 1945.  
In this regard, the Board notes that credibility can be 
detrimentally affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).

Therefore, the Board finds that the Veteran's testimony 
regarding his claimed in-service right leg injury to be 
outweighed by the absence of documentation of a right leg 
injury in his service treatment records and post-service 
records until June 2007 and his conflicting descriptions of 
such injury.  As such, the Board determines that the 
Veteran's report of an in-service injury to his right leg to 
be not credible and, therefore, any medical opinion based on 
such history is not persuasive and is thus accorded no 
probative value.  

Moreover, while the Veteran's spouse and son are competent to 
testify as to his continued complaints of right leg problems, 
which will be addressed further below, the Board finds that 
their testimony with regard to the Veteran's claimed right 
leg injury during service to be based on hearsay from the 
Veteran and, thus, of limited probative value.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

Thus, insofar as P.A. Raspa opined that the Veteran had old 
trauma of the right calf from a grenade injury during the 
great World War, the Board finds such opinion to be 
unpersuasive evidence as such is unsupported by the 
preponderance of the evidence and is based on history 
supplied by the Veteran.  Moreover, as discussed previously, 
the Board has determined that the Veteran's report of an in-
service right leg injury to be not credible.  Therefore, any 
medical opinion based on such history is not persuasive and 
is accorded no probative value.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann, supra; Reonal, supra; Guimond v. Brown, 6 
Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  
Therefore, there is no probative medical opinion 
demonstrating the existence of a current right leg disorder 
that is causally or etiologically related to any disease, 
injury, or incident in service.  

With respect to the August 2009 VA examiner's opinion that 
the Veteran's right knee disorder was not caused by or a 
result of his military service, the Board accords such great 
probative value.  In this regard, the examiner based his 
opinion on a review of the claims file, the Veteran's 
history, and a physical examination.  Additionally, he 
provided a rationale for his opinion in that he indicated 
that there was no evidence of any documentation of an ongoing 
right knee disorder during military service and that the 
Veteran worked in construction for approximately 22 years on 
full duty without restriction and had no difficulty in 
performing his job with respect to a right knee disorder. 

Additionally, the Board notes that the Veteran, his spouse, 
and his son have contended that the Veteran's right leg 
disorder is related to his military service; however, the 
Board finds that the probative value of such allegation is 
outweighed by the August 2009 VA examiner's opinion 
disassociating the Veteran's current right leg disorder from 
his military service.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a right leg injury.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right leg injury is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


